NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VICTOR MANUEL ORTIZ,                            No.    16-70731

                Petitioner,                     Agency No. A087-760-780

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 10, 2020
                            San Francisco, California

Before: RAWLINSON and CALLAHAN, Circuit Judges, and LASNIK,** District
Judge.

      Victor Manuel Ortiz, a native and citizen of El Salvador, seeks relief from

the Board of Immigration Appeals’ denial of immigration relief. Ortiz alleges that

his counsel was ineffective and that he fears persecution if returned to El Salvador

because of his membership in a particular social group. Although ably represented


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
by pro bono counsel, who persuasively assert that Ortiz’s prior counsel was

ineffective, Ortiz has not shown any nexus between his alleged incidents of

persecution and his proposed particular social group. Accordingly, his petition for

relief is denied.1

       1. After the Immigration Judge (IJ) denied Ortiz relief, he filed an appeal to

the Board of Immigration Appeals (BIA). He then filed a motion to remand based

on his prior attorney’s failure to prepare him for his hearing before the IJ. The BIA

denied the motion, finding no prejudice, and noting that Ortiz “testified his asylum

application was true and correct and he had nothing to add or take away before

providing extensive, sworn testimony regarding the specifics of his claim.”

       We review the BIA’s denial of a motion to remand for abuse of discretion.

Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008). To prevail on a

claim of ineffective assistance of counsel, a petitioner must first demonstrate that

counsel failed to perform with sufficient competence, and second, that he was

prejudiced by counsel’s performance. Maravilla Maravilla v. Ashcroft, 381 F.3d

855, 858 (9th Cir. 2004).

       Although Ortiz’s motion to remand made a strong argument that his former

attorney performed deficiently, the motion failed to allege any nexus between the


1
      Because the parties are familiar with the facts of this application, we do not
discuss them at length here.


                                          2
proposed particular social group (residing in a particular neighborhood in San

Salvador) and the incidents of persecution that Ortiz alleged. Accordingly, Ortiz

has not shown that the BIA’s denial of his motion to remand was an abuse of

discretion.

      2. The BIA denied Ortiz’s asylum claim, finding that the IJ’s adverse

credibility finding was not clearly erroneous, that Ortiz “did not distinguish his

claim from analogous claims involving a fear of extortion, general lawlessness, and

crime which do not implicate a protected ground under the Act,” and “did not meet

his burden of proving a nexus between the harm he experienced and a particular

social group.”

      We deny a petition for review “if the BIA’s determination is ‘supported by

reasonable, substantial, and probative evidence on the record considered as a

whole,’” and a petition “may be granted only if the evidence presented ‘was such

that a reasonable factfinder would have to conclude that the requisite fear of

persecution existed.’” Zetino v. Holder, 622 F.3d 1007, 1012 (9th Cir. 2010)

(internal citations omitted).

      Ortiz sought relief based on his fear of persecution based on belonging to a

particular social group: people who lived in a colony or neighborhood in San

Salvador known as Colonia Matsano. Ortiz testified to two incidents of being

threatened by gang members. He stated that the first incident was an attempted


                                          3
robbery that was aborted when his brother and some of his classmates arrived. The

second incident arose when gang members sought information about the murder of

one of Ortiz’s friends. Nothing in Ortiz’s testimony suggests any nexus between

the incidents and where Ortiz lived.   We have held that a petitioner’s “desire to

be free from harassment by criminals motivated by theft or random violence by

gang members bears no nexus to a protected ground.” Zetino, 622 F.3d at 1016.

Even if Ortiz’s lack of credibility was due to his counsel’s ineffectiveness, because

the testimony he gave, taken as true, contains no evidence of a nexus between the

incidents he related and his proposed social group, Ortiz has not shown that the

record compels a grant of immigration relief.2

      The petition for review is DENIED.




2
      Because we hold that the BIA reasonably found there was no nexus to
Ortiz’s proposed social group, we do not consider whether that group constitutes a
cognizable social group pursuant to M-E-V-G-, 26 I & N Dec. 227, 237 (BIA
2014), and Reyes v. Lynch, 842 F.3d 1125, 1135 (9th Cir. 2016).


                                          4